March 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 PAIGE TROTTER HOLLOWAY AND BARBARA TROTTER COLLINS,
INDIVIDUALLY, AS CO-ADMINISTRATORS OF THE ESTATE OF J. T.
      TROTTER, DECEASED, AS CO-TRUSTEES OF TROTTER
  GRANDCHILDREN’S 1993 TRUSTS, J. T. TROTTER 2004 GRANTOR
   TRUST, TROTTER GGC 2004 TRUST, TROTTER 1993 TRUST FOR
PAIGE HOLLOWAY, TROTTER 1993 TRUST FOR BARBARA COLLINS
  AND ALL OTHER TRUSTS CREATED UNDER DECEDENT’S WILL,
AND AS CO-TRUSTEES OF THE JACK TROTTER FOUNDATION AND
  TROTTER EDUCATION FOUNDATION, AND WILLIAM COLLINS,
    TRUSTEE OF THE TROTTER FRIENDS 2005 TRUST, Appellants

NO. 14-12-01087-CV                          V.

     RICHARD MONROE, KATHY KYLE AND DAWN RIGBY, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Richard
Monroe, Kathy Kyle and Dawn Rigby, signed October 30, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Richard Monroe, Kathy Kyle and Dawn Rigby, jointly and severally.

      We further order this decision certified below for observance.
                                MANDATE

                The Fourteenth Court of Appeals
                             NO. 14-12-01087-CV

Paige Trotter Holloway and Barbara        Appealed from the Probate Court No 3 of
Trotter Collins, Individually, as Co-     Harris County. (Tr. Ct. No. 392,875).
Administrators of the Estate of J. T.     Memorandum Opinion delivered by Justice
Trotter, Deceased, as Co-Trustees of      McCally. Justices Busby and Wise also
Trotter Grandchildren’s 1993 Trusts, J.   participating.
T. Trotter 2004 Grantor Trust, Trotter
GGC 2004 Trust, Trotter 1993 Trust for
Paige Holloway, Trotter 1993 Trust for
Barbara Collins and all other trusts
created under Decedent’s Will, and as
Co-Trustees of the Jack Trotter
Foundation and Trotter Education
Foundation, and William Collins,
Trustee of the Trotter Friends 2005
Trust, Appellants


v.

Richard Monroe, Kathy Kyle and Dawn
Rigby, Appellee


TO THE PROBATE COURT NO 3 OF HARRIS COUNTY, GREETINGS:
            Before our Court of Appeals on March 6, 2014, the cause upon
      appeal to revise or reverse your judgment was determined. Our Court
      of Appeals made its order in these words:

             This cause, an appeal from the judgment in favor of appellees,
      Richard Monroe, Kathy Kyle and Dawn Rigby, signed October 30,
      2012, was heard on the transcript of the record. We have inspected the
      record and find error in the judgment. We therefore order the
      judgment of the court below REVERSED and REMAND the cause
      for proceedings in accordance with the court's opinion.

             We further order that all costs incurred by reason of this appeal
      be paid by appellees, Richard Monroe, Kathy Kyle and Dawn Rigby,
      jointly and severally.

             We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
     WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston,
.

                                                 CHRISTOPHER A. PRINE, Clerk
                        Fourteenth Court of Appeals
                         HOUSTON, TEXAS 77002
                RECORDS RETENTION SCHEDULE IN CIVIL CASES
       (Secretary to complete entire top portion at time opinion is delivered – have signed by authoring judge)

CASE NO.: 14-12-01087-CV
DATE CASE FILED: 12/4/2012
STYLE: PAIGE TROTTER HOLLOWAY AND BARBARA TROTTER COLLINS,
INDIVIDUALLY, AS CO-ADMINISTRATORS OF THE ESTATE OF J. T.
TROTTER, DECEASED, AS CO-TRUSTEES OF TROTTER
GRANDCHILDREN’S 1993 TRUSTS, J. T. TROTTER 2004 GRANTOR TRUST,
TROTTER GGC 2004 TRUST, TROTTER 1993 TRUST FOR PAIGE
HOLLOWAY, TROTTER 1993 TRUST FOR BARBARA COLLINS AND ALL
OTHER TRUSTS CREATED UNDER DECEDENT’S WILL, AND AS CO-
TRUSTEES OF THE JACK TROTTER FOUNDATION AND TROTTER
EDUCATION FOUNDATION, AND WILLIAM COLLINS, TRUSTEE OF THE
TROTTER FRIENDS 2005 TRUST v. Richard Monroe, Kathy Kyle and Dawn
Rigby

COUNTY: Harris
DESCRIPTION/SUBJECT OF CASE: Probate
PANEL: SM, JBB, KPW
AUTHOR: McCally
PER CURIAM: NO
OPINION ISSUED: March 6, 2014
OPINION DECISION: REVERSED AND REMANDED
RECOMMEND: DESTROY: YES                    HISTORICAL: NO
COMMENTS:
SIGNED:
DATE: ___________________________
 –––––––––––––––––––––**FOR CLERK’S USE ONLY**––––––––––––––––––
 MANDATE ISSUED: ___________________________________________________
LETTER TO STATE ARCHIVES (date): __________________________________
COMMENTS: ________________________________________________________
 –––––––––––––––––––––**FOR CLERK’S USE ONLY**––––––––––––––––––
(Dispose of 6 years after final disposition)
DATE DESTROYED: _____________________________________________
DATE SENT TO STATE ARCHIVES FOR PERMANENT RETENTION: